IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JACQUELINE S. WAGNER & THOMAS            : No. 80 EAL 2017
WAGNER,                                  :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
STANDARD STEEL, LLC,                     :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.